Memokandum.
The judgment in this case was entered upon a bond and warrant of attorney. The bond was secured by a mortgage which had been foreclosed and the mortgaged lands sold under such proceedings before the action was taken leading up to the judgment now under attack.
*678Under such circumstances the proceedings are controlled by, 3 Comp. Stat., p. 3423, § 51, and it is apparent that such statute was not followed or complied with.
The rule to show cause must therefore be made absolute and the judgment set aside, with costs.